 



EXHIBIT 10.36
AFFILIATED COMPUTER SERVICES, INC.
NOTICE OF STOCK OPTION GRANT UNDER THE
1997 STOCK INCENTIVE PLAN FOR EMPLOYEES IN FRANCE
TO
 
 
     You have been granted an option to purchase Class A Common Stock of
Affiliated Computer Services, Inc. (the “Company”) under the Affiliated Computer
Services, Inc. 1997 Stock Incentive Plan for Employees in France (the “French
Sub-Plan”) as follows:

         
 
  Option Number    
 
       
 
  Date of Grant    
 
       
 
  Number of Shares    
 
       
 
  Option Price Per Share   $
 
       
 
  Term/Expiration Date   9-1/2 years from the Date of Grant
 
       
 
  Vesting Schedule   80% as of the date that is four years after the Date of
Grant, and 20% at the end of the following year, or earlier in certain events as
expressly provided in the Stock Option Agreement for Employees in France, the
Affiliated Computer Services, Inc. 1997 Stock Incentive Plan and the French
Sub-Plan.
 
       
 
  Exercise Schedule   Options may be exercised on or after the date of vesting
and until the expiration date.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Stock Option Agreement for Employees in France
(attached hereto as Exhibit “A”), the Affiliated Computer Services, Inc. 1997
Stock Incentive Plan and the French Sub-Plan, each of which is made a part of
this document.

                  AFFILIATED COMPUTER SERVICES, INC.   OPTIONEE:
 
               
BY:
               
 
               
 
  WILLIAM L. DECKELMAN, JR.            
 
  EXECUTIVE VICE PRESIDENT            
 
  & GENERAL COUNSEL            

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
AFFILIATED COMPUTER SERVICES, INC.
STOCK OPTION AGREEMENT FOR EMPLOYEES IN FRANCE
     THIS STOCK OPTION AGREEMENT (this “Agreement”), effective as of the date of
the Notice of Stock Option Grant under the 1997 Stock Incentive Plan for
Employees in France (the “Notice of Grant”) attached hereto, shall, along with
the Plan and French Sub-Plan (as hereafter defined), govern the terms of the
Option (as hereafter defined) granted by Affiliated Computer Services, Inc., a
Delaware corporation (the “Company”), to the Optionee identified in the Notice
of Grant (“Optionee”). Capitalized terms not otherwise defined in this Agreement
have the meanings ascribed to such terms in the Plan and French Sub-Plan.
WITNESSETH
     WHEREAS, the Company has adopted the Affiliated Computer Services, Inc.
1997 Stock Incentive Plan (the “Plan”), which provides for the grant of stock
options to certain selected Employees and corporate officers of the Company or
its subsidiaries with respect to shares of the Company’s Class A Common Stock,
par value $.01 per share (“Common Stock”);
     WHEREAS, the Company has adopted an addendum to the Plan so as to create
the Affiliated Computer Services, Inc. 1997 Stock Incentive Plan for Employees
in France (the “French Sub-Plan”) and allow the Company to grant stock options
meeting the requirements of Sections L. 225-177 to L. 225-186 of the French
Commercial Code, as amended, to Employees in France; and
     WHEREAS, the Company has selected Optionee to participate in the French
Sub-Plan and desires to award to Optionee the stock option described in this
Agreement.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements herein contained, as an inducement to Optionee to
continue as an employee or a corporate officer of the Company or its
subsidiaries and to promote the success of the business of the Company and its
subsidiaries, the parties hereby agree as follows:
     1. Grant of Option. The Company hereby grants to Optionee, upon the terms
and subject to the conditions, limitations and restrictions set forth in this
Agreement, the Plan, the French Sub-Plan and the Notice of Grant (all of which
are incorporated by reference), an option (the “Option”) to acquire a total
number of shares of Common Stock (the “Shares”) as set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant, such
grant to be effective as of the date of grant designated in the Notice of Grant
(the “Award Date”). The Shares of Common Stock subject to the Option shall vest
in accordance with the vesting schedule set forth in the Notice of Grant (the

 



--------------------------------------------------------------------------------



 



“Vesting Schedule”) and shall be exercisable in accordance with the exercise
schedule set forth in the Notice of Grant (the “Exercise Schedule”).
     2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Exercise Schedule and with the provisions of Section 9 of
the Plan as follows, except for specific provisions as mentioned in Sections 5,
6 and 7 below and in the French Sub-Plan:
          (i) Right to Exercise.
               (a) The Option may not be exercised for a fraction of share.
               (b) In the event of the Optionee’s death, disability or other
termination of employment, the exercisability of the Option is governed by
Sections 9 and 10 of the Plan, subject to the limitation contained in
subsections (c) and (d) of this Section 2(i) and in Section 9 of the French
Sub-Plan.
               (c) In no event may the Option be exercised after the date of
expiration of the term of the Option as set forth in the Notice of Grant, except
in case of the death of the Optionee.
               (d) The Option may be exercised only with respect to the vested
portion thereof in accordance with the Notice of Grant, except in case of the s
death of the Optionee.
          (ii) Method of Exercise. The Option shall be exercisable by written
notice, which notice shall state Optionee’s election to exercise the Option and
the number of Shares in respect of which the Option is being exercised. Such
written notice shall be signed by Optionee and shall be delivered in person or
by certified mail to the Secretary of the Company. The written notice shall be
accompanied by payment of the exercise price. The Option shall be deemed to be
exercised upon receipt by the Company of such written notice accompanied by the
exercise price. No Shares will be issued pursuant to the exercise of an Option
unless such issuance and such exercise shall comply with all relevant provisions
of law and the requirements of any stock exchange upon which the Shares may then
be listed. Assuming such compliance, for income tax purposes, the Shares shall
be considered transferred to Optionee on the date on which the Option is
exercised with respect to such Shares. If the Option is exercised in full,
Optionee shall surrender this Agreement.
     3. Method of Payment. Payment of the exercise price shall be made in cash
or, as determined by the Administrator, in accordance with the terms and
conditions of the Plan, including by check. No Shares may be issued by the
Company until Optionee makes full payment to the Company of the applicable
exercise price.
     4. Restrictions on Exercise. This Option may not be exercised until such
time as the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares

 



--------------------------------------------------------------------------------



 



would constitute a violation of any applicable federal or state securities or
other law or regulation, including any rule under Part 207 of Title 12 of the
Code of Federal Regulations, or if prohibited with respect to provisions of the
French Sub-Plan. As a condition to the exercise of this Option, the Company may
require Optionee to make any representation and warranty to the Company as may
be required by any applicable law or regulation.
     5. Termination of Employment. In the event of termination of Continuous
Status as an Employee with, or status as a corporate officer of, the Company,
subject to Section 7 of this Agreement, the Option may be exercised only as, and
within the time periods, provided in the Plan, i.e., only within 60 days after
the date of such termination but in no event later than the expiration date of
the term of such Option as forth in this Agreement and in the Notice of Grant.
     6. Death of Optionee. In the event of the death of an Optionee, any
unvested portion of the Option shall immediately vest and the vested Option may
be exercised by the Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, within six month following the
death of the Optionee. Upon expiration of the six month period following the
Optionee’s death, the unexercised portion of the Option shall expire in its
entirety and shall not be exercisable thereafter.

  7.   Termination for “gross or willful misconduct”. Notwithstanding Sections 5
and 6 of this Agreement, if Optionee’s Continuous Status as an Employee is
terminated by the Company for gross or willful misconduct as defined under
French labor rules, the Optionee shall forfeit the unvested portion of the
Option in its entirety, and the vested portion of the Option shall be
exercisable according to the provisions of Section 5 of this Agreement. For
purposes of this Section 7, an Optionee shall be deemed to have been terminated
for gross or willful misconduct if the Optionee fails to satisfactorily perform
his or her assigned duties or commits an act of gross negligence or willful
misconduct, including, but not limited to, a dereliction of duty or the
committing of and conviction for a crime involving breach of fiduciary duty to
an employer, a felony or a crime involving moral turpitude.     8.   Vesting of
Option Upon Change of Control. If the Company undergoes a Change of Control, the
Option, whether or not vested at such time, shall become fully and completely
vested and exercisable, effective the day immediately prior to such Change of
Control. For purposes of the preceding sentence, a “Change of Control” shall
have occurred if the Company is merged, consolidated, or reorganized into or
with another person, entity, or group of entities under common control or if a
majority of the outstanding capital stock or all or substantially all of the
assets of the Company are sold to any other person, entity, or group of entities
under common control and as a result of such merger, consolidation,
reorganization, or sale of capital stock or assets, more than 51% of the
combined voting power of the then outstanding voting securities of the surviving
person or entity immediately after such transaction are held in the aggregate by
a person, entity or group

 



--------------------------------------------------------------------------------



 



    of entities under common control who beneficially owned less than 51% of the
combined voting power of the Company prior to such transaction. For purposes of
the foregoing, the Optionee acknowledges and understands that the favorable tax
and social security contributions treatment in France may be lost for these
Options, and the Company shall not be obligated in any fashion to compensate the
Optionee for the loss of preferential tax treatment of the Option in France.

     9. Non-Transferability of Option. The Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Option and this Agreement shall be binding upon the executors,
administrators, heirs, successors, and assigns of the Optionee.
     10. Term of Option. The Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan, the terms of this Agreement and the French Sub-Plan.
     11. Withholding of Tax-Related Items. Regardless of any action the Company
or the Employer takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Optionee acknowledges that the ultimate liability for all
Tax-Related Items legally due by him or her is and remains his or her
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant, vesting and exercise of Options and
the subsequent sale of Shares acquired upon the exercise of the Options and the
receipt of any dividends; and (ii) do not commit to structure the terms of the
grant or any aspect of the Options to reduce or eliminate your liability for
Tax-Related Items.
     In the event the Company determines that it and/or the Employer must
withhold any Tax-Related Items as a result of the Optionee’s participation in
the Plan, the Optionee agrees as a condition of the grant of the Options to make
arrangements satisfactory to the Company and/or the Employer to enable it to
satisfy all withholding requirements, including, but not limited to, withholding
any applicable Tax-Related Items. In addition, the Optionee authorizes the
Company and/or the Employer to fulfil its withholding obligations by all legal
means, including, but not limited to: withholding Tax-Related Items from the
Optionee’s wages, salary or other cash compensation the Employer pays to the
Optionee, within legal limit; withholding Tax-Related Items from the cash
proceeds, if any, received upon sale of any Shares received; and at the time of
payment, withholding Shares sufficient to meet minimum withholding obligations
for Tax-Related Items. The Optionee acknowledges and agrees that should the
amount of withholding of the Tax Related Items to be satisfied by reducing the
number of shares deliverable or by withholding from the Optionee’s sale’s
proceeds be in excess, the Company and/or the Employer will refund the excess
amount to the Optionee within a reasonable period and without any interest. The
Company may refuse to deliver the Shares if the Optionee fails to comply with
any withholding obligation.

 



--------------------------------------------------------------------------------



 



     12. Data Privacy. The Optionee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement by and among, as applicable, the
Employer, and the Company and its subsidiaries for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan and the French Sub-Plan.
     The Optionee understands that the Company and the Employer hold certain
personal information about him or her, including, but not limited to your name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any Shares of stock
or directorships held in the Company, details of Options or any other
entitlement to Shares of stock awarded, cancelled, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan and the French Sub-Plan (“Data”). The Optionee understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan and the French
Sub-Plan, that these recipients may be located in the Optionee’s country or
elsewhere (notably in the Unites States of America), and that the recipient’s
country may have different data privacy laws and protections than the Optionee’s
country. The Company warrants that is has taken all the adequate measures and
complied with applicable law to ensure the protection of the Data transferred to
countries not providing for an adequate level of protection. The Optionee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. The Optionee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing his or her participation in
the Plan and the French Sub-Plan, including any requisite transfer of such Data
as may be required to a broker, escrow agent or other third party with whom the
Shares received upon exercise of the Options may be deposited. The Optionee
understands that Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan and the French
Sub-Plan. The Optionee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. The Optionee understands, however, that refusing or withdrawing
his or her consent may affect his or her ability to participate in the Plan and
the French Sub-Plan. For more information on the consequences of his or her
refusal to consent or withdrawal of consent, the Optionee understands that he or
she may contact his or her local human resources representative.
OPTIONEE ACKNOWLEDGES AND AGREES THAT, WITH RESPECT TO SHARES NOT VESTED AS OF
THE EFFECTIVE DATE OF THIS AGREEMENT, THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING EMPLOYMENT OR SERVICE AS A CORPORATE
OFFICER. OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT, THE PLAN OR THE FRENCH SUB-PLAN (ALL OF WHICH ARE

 



--------------------------------------------------------------------------------



 



INCORPORATED HEREIN BY REFERENCE), SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO THE CONTINUATION OF OPTIONEE’S EMPLOYMENT, NOR SHALL IT INTERFERE IN
ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S, THE SHAREHOLDERS’ OF THE
COMPANY, AND/OR THE BOARD OF DIRECTORS’ OF THE COMPANY RIGHT TO TERMINATE
OPTIONEE’S EMPLOYMENT OR CORPORATE OFFICER POSITION .
     Optionee acknowledges receipt of a copy of the Plan and of the French
Sub-Plan and certain information related thereto and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this
Agreement and the Option subject to all of the terms and provisions thereof.
Optionee has reviewed the Plan, the French Sub-Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions relating to the
Option. Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Board upon any questions arising under the
Plan and the French Sub-Plan.
*       *

 